09/26/2022



                                                                                   Case Number: DA 22-0018
           IN THE SUPREME COURT OF THE STATE OF MONTANA

 SERAPHINA WILSON, a minor, by              Supreme Court Cause No. DA 22-0018
 and through her guardian, JEFFREY
 FERGUSON,

                Plaintiff & Appellee,
                                                           ORDER
          vs.

 STATE OF MONTANA, by and
 through the Montana Department of
 Public Health and Human Services,

                Defendant & Appellant,


        Pursuant to the authority granted under Rule 26(2), M.R.App.P., Appellant

State of Montana (herein “State” or “Appellant”) is granted its extension of time, of

thirty days, through and including November 3, 2022, within which to file

Appellant’s Reply Brief.

        No further extensions will be granted.

        ELECTRONICALLY SIGNED and DATED as indicated below.




                                                                        Electronically signed by:
ORDER                                    Page 1 of 1                          Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                          September 26 2022